Exhibit 10.7: Base Salaries of Named Executive Officers
     Effective January 2, 2009, the following are the base salaries (on an
annual basis) of the named executive officers (as defined in Item 402(a)(3) of
Regulation S-K) of Alliance Bankshares Corporation.

         
Thomas A. Young, Jr.
  $ 291,500  
President & Chief Executive Officer
       
 
       
Paul M. Harbolick, Jr.
  $ 190,800  
Executive Vice President & Chief Financial Officer
       
 
       
Frank H. Grace, III
  $ 195,517  
Executive Vice President
       
 
       
Craig W. Sacknoff
  $ 172,963  
Executive Vice President
       
 
       
John B. McKenney, III
  $ 139,120  
Senior Vice President & Chief Credit Officer
       
 
       
Thomas Patrick Danaher
  $ 192,975  
President, Alliance Insurance Agency, Inc.
       

 